PER CURIAM.
The only question presented for review by this court is whether or not the government of the United States is entitled to the prior payment of its claim for income taxes and duties as priority claims in an equity receivership. The special master reported that the United States was entitled to priority of payment, and the District Court on October 16, 1924, entered an order confirming the master’s report. Thereupon the ease was brought here on appeal.
The question thus raised is not different from that considered by this court in Liberty Mutual Insurance Company v. Johnson Shipyards Corporation, 6 F.(2d) 752, in which an opinion has this day been filed. In accordance with that opinion, and for the reasons therein stated, the order is affirmed.